Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 19, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left his employment as a truck driver without good cause. Upon learning that the commercial driver’s license claimant was required to maintain as a condition of employment had been suspended for his failure to pay traffic fines, the employer justifiably terminated claimant’s employment as a truck driver. Inasmuch as continuing work was available but for claimant’s failure to take appropriate steps to maintain his commercial driver’s license, we find no reason to disturb the Board’s decision (see Matter of Joseph [Commissioner of Labor], 264 AD2d 933 [1999]; Matter of Geer [Town of Greece—Commissioner of Labor], 255 AD2d 676 [1998]; see also Matter of Allen [Commissioner of Labor], 15 AD3d 753 [2005], lv denied 5 NY3d 704 [2005]; Matter of Walsh [Commissioner of Labor], 286 AD2d 798 [2001]).
Cardona, P.J., Feters, Spain, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.